Citation Nr: 1638151	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to January 30, 2012.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent initial evaluation.  

In an April 2007 rating decision, the Louisville RO increased the Veteran's initial evaluation for PTSD to 50 percent, effective August 13, 2003 (date of claim).  A claim of entitlement to TDIU was intertwined with the Veteran's increased rating claim, and was remanded in 2012 for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In a July 2014 rating decision, the RO granted entitlement to TDIU from January 30, 2012.  The Veteran has appealed for an earlier effective date for TDIU.

In a June 2010 decision, the Board denied an evaluation in excess of 50 percent for PTSD.  The Veteran appealed the Board's evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued an order granting a June 2010 Joint Motion for Remand (JMR).  In October 2011, the Board remanded the increased rating claim for additional development.  In an April 2012 decision, the Board again denied an evaluation in excess of 50 percent for PTSD.  The Veteran appealed the Board's evaluation for PTSD to Court.  In March 2013, the Court issued an order granting a March JMR.  In April, 2014, the Board remanded the claims of an increased rating for PTSD and entitlement to TDIU for an additional VA examination and opinions.

In January 2012, the Veteran presented sworn testimony during a video conference hearing, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the January 2012 video conference hearing is no longer employed at the Board.  In February 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board. 38 C.F.R. § 20.707.  The Veteran's representative responded in February 2014 indicating that the Veteran did not wish to attend another hearing before the Board.

In February 2016, the Veteran's attorney requested that the Board hold the record open for 90 days before issuing a decision.  In May 2016, the 90-day extension request was granted.  In July 2016, the Veteran's attorney withdrew the 90-day extension request.

In September 2016, the RO issued a Statement of the Case (SOC) regarding the issues of entitlement to service connection for atherosclerosis (heart condition) as a result of herbicide exposure.  The Veteran's period to appeal this claim remains open as of the timing of this Board decision.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD has been manifested by symptoms such as: avoidance, depression, irritability, hyper startle response, hypervigilance, marital discord, recurrent and intrusive memories, significant sleep disturbance, nightmares, social isolation, anxiety, flattened affect, and occasionally flashbacks which resulted in occupational and social impairment with reduced reliability and productivity.  

2.  During the period on appeal, the Veteran's PTSD has not manifested in occupational and social impairment with deficiencies in most areas due to symptoms such as obsessional rituals which interfere with routine activities, illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.

3.  The Veteran's PTSD (50 percent) and tinnitus (10 percent) are considered multiple injuries incurred in action (during his service in Vietnam) and combine to a 60 percent rating, effective August 13, 2003.  The Veteran meets the schedular criteria for TDIU from August 13, 2003.  The Veteran's claim for TDIU has been pending along with his increased rating claim, from August 13, 2003.

4.  Resolving reasonable doubt in the Veteran's favor, he has been unable to maintain substantially gainful employment as a result of his PTSD and tinnitus since August 13, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2015).

2.  The criteria for entitlement to TDIU, from August 13, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
VA's duty to notify was satisfied by a letters sent in November 2003, February 2006, November 2007, and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was represented at his hearing by an attorney.  His attorney led him through questions regarding the severity of his PTSD symptoms and the impact of his symptoms on his employment.  The VLJ additionally asked questions about the Veteran's PTSD treatment, whether he had a history of hospitalizations, his daily activities, his social habits, and some questions about specific psychiatric symptoms noted in the criteria (suicidal ideation, hygiene, depression, nightmares, etc.).  The Board finds that the VLJ fully explained the issues on appeal and helped with the submission of relevant history and medical treatment records.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained, post-service treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran has had VA examinations with medical opinions and mental status evaluations.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his private attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  The Board has considered all the evidence of record.  Specifically, we have reviewed at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was afforded VA examinations in 2014, 2010, 2008 and 2003.  His diagnosis of PTSD was confirmed under both the DSM-IV criteria (2003, 2008 and 2010) and the DSM-V criteria (2014).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown , 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 50 and 41 indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job, cannot work).  DSM-IV.

In August 2003, the Veteran filed a claim of entitlement to service connection for PTSD; he additionally indicated that he was unable to work due to his PTSD on this VA formal application.  Thereafter, the Veteran indicated he was receiving Social Security Administration (SSA) disability benefits, in part due to his psychiatric disorder.  The record contains the SSA records.

The SSA records include a letter from the Veteran's private psychiatrist that the Veteran had a diagnosis of depressive disorder and PTSD.  He had symptoms of "depression and anxiety, with associated nightmares, flashbacks, agitation, hypervigilance and irritability."  His symptoms "became more marked during the current Iraq war."  An accompanying December 2002 initial evaluation private treatment record included a DSM-IV diagnosis of PTSD and major depressive disorder with a GAF of 51-60.  The record noted that the Veteran had been working since he was 12 years old, but that six months ago nose bleeds prevented him from work and he was "feeling useless, depressed."  He also reported difficulty sleeping, with nightmares of Vietnam, and what appears to say, "but doesn't dwell."  He denied suicidal thoughts.  He expressed concern at his ability to pay bills and not having money for his family.  He endorsed agitation and ? towards other people, except his grandson.

A September 2003 SSA-provided evaluation noted the Veteran  worked for a coal company as a machine operator from 1975 to 1990, until the mine shut down.  Then he worked for another company from 1995 to August 2003 as a "long wall system operator."  He stated the job stopped because he was "fatigued all the time."  He reported that the Iraq war had stirred up recollections and dreams of Vietnam.  At the time of the evaluation, the Veteran was married and stated that he got along with his wife "just fine."  He reported he kept himself busy by doing projects around the home, but that it took longer to finish projects, and that in the evening he would "go sit in the barn" because he did not "like to be around people."  He was able to pay the bills and go to the store when necessary.  He reported few friends and he did not describe any specific social activities, but that he liked to watch ball games.  On mental status evaluation, the Veteran had fair grooming and hygiene, with fair eye contact.  There was no evidence of tearfulness or affective distress.  The Veteran was mildly defensive and irritable, but not agitated.  His thought process was logical, and his concentration was fair to good.  There was no evidence of hallucinations, suicidal ideation or delusions.  His range of affect was "somewhat diminished" and reflected some degree of depression.  Mild anxiety was observed.  He was assessed with depressive disorder and mild PTSD.  He was assigned a GAF of 60 to 65.  The examiner noted that the Veteran's ability to understand and remember detailed instructions and carry out detailed instructions was minimally limited, and that he was not limited in understanding and carrying out simple instructions or making simple work-related decisions.  His ability to appropriately interact with the public, supervisors and coworkers was mildly limited.  

The SSA provided a second review consultation in December 2003, which noted that the Veteran had depressive disorder and mild PTSD with a GAF of 60 to 65, and stated that he agreed with the initial assessment that the Veteran's psychiatric disorder was not severe.  "These impairments singly or combined impose no significant limitations on basic work-related activities and are considered not severe."  It was noted that the Veteran's allegation that he could not concentrated was "partially credible."

In November 2003, the Veteran sought urgent care for psychiatric symptoms; "trouble with daily life."  He reported trouble "coping with things."  The Veteran was new to VA treatment.  He stated he worked in the coal mines for 30 years and received his medical and psychiatric help privately.  He reported his psychiatric problems began 10 years prior, when he started having nightmares and flashbacks that were combat-related.  "He later developed depression and had medical problems that he had to retire from working in the coal mines."  He reported his depressive symptoms began two years prior.  He reported symptoms of sleeping only three to four hours a night, decreased mood and concentration, lack of interest, lack of emotions and feeling "awful."  He denied suicidal ideation.  He endorsed increased nightmares, hyper startle reaction on awakening, sporadic flashbacks with audio and visual hallucinations, and depressive symptoms.  On mental status examination, he was dressed and groomed appropriately, he was cooperative and his thought process was logical.  He had a depressed mood, and a congruent affect.  His thought content did not appear to be abnormal, and he was noted to have fair insight and judgment.  He reported hallucinations in the context of his sporadic flashbacks.  He was assessed with depressive disorder and rule out PTSD, and assigned a GAF score of 45.

In December 2003, the Veteran was afforded a VA PTSD examination.  He reported recurrent thoughts of Vietnam, anger, tearfulness, fears while driving, inability to regain employment, chronic back pain, hearing loss, sleep disturbance with nightmares and seldom feeling any pleasure.  He reported he completed the 12th grade and worked in the mines, but that he was "now unable to work due to the effects of medical symptoms and emotional trauma sustained while in Vietnam.  [He] had to quit [his] job due to swelling joints, bad discs, numbness on the left side and back pain.  [He'd] been coal mining for 29 years.  Popping noises within the mines sounded like incoming fire."  He was unemployed and living with his wife.  On mental status evaluation, the Veteran was alert and oriented.  He was cooperative, but often tearful and at times appeared angry.  He was appropriately groomed and his speech was clear.  He had appropriate eye contact and receptive communication.  He had no signs of circumstantiality, tangentiality, preservation, loose associations or flight of ideas.  He denied hallucinations and suicidal ideations.  There were no indications of delusions.  He was able to manage his daily activities and make reasonable life decisions.  His cognitive functions were unimpaired.  His affect was labile and mood was described as anxious and depressed.  He also reported decreased appetite, sleep disturbance, loss of interest in things, feelings of guilt, fatigue, loss of libido, irritability, tearfulness, anxiety, depression and chronic pain.  On the Mississippi Scale test for PTSD (self-reported) the Veteran had a score above the cut off for indicating combat-related PTSD.  He endorsed aggressiveness, distress, sleep disturbance, anhedonia, trouble concentrating and social anxiety.  The evaluator found that the Veteran had mild to moderate levels of anxiety and depression, and that "in light of the PTSD diagnosis, the Veteran may not be able to successfully return to mining, but should be encouraged to seek other less demanding employment."  The evaluator noted a physician would have to determine whether the Veteran's physical disabilities made employment unattainable.  He was assessed with major depressive disorder and PTSD, and assigned a GAF of 60.  

In January 2004, the Veteran underwent a PTSD consultation.  He stated he did not "feel anything" or "care about anything."  He stated he thought about Vietnam every day and dreamed about it several times a week.  He felt anxious talking about Vietnam, and was visible distressed.  He reported he attempted to avoid thinking about Vietnam by going off by himself and keeping busy.  He avoided conversations, movies and television about Vietnam, and is upset by current war news.  He stated he used to work 70-hour weeks in the mine.  He displayed "numbing symptomatology in the form of decreased interests, estrangement, restricted affect and a foreshortened sense of the future."  He liked spending time with his grandson but was no longer interested in hunting or fishing.  He reported he was close to his family but had few friends.  He was "depressed almost all of the time, with decreased appetite, energy, pleasure, and feelings of worthlessness".  He had a restricted affect and was tearful.  He reported suicidal ideation as recently as a week ago, although he denied any intent.  The Veteran had hyperarousal in the form of insomnia, irritability, impaired concentration, hypervigilance and exaggerated startle response.  He reported a short temper, and that he was easily distracted.  His mental status evaluation showed that the Veteran was cooperative but somewhat difficult to interview because of his manifest distress and sometimes circumstantial speech.  He did not show formal thought disorder.  He denied hallucinations and delusions, but hypervigilance and persecutory ideation were present.  He reported seeing movement out of the corner of his eye, and that he feels that people watching him.  He was diagnosed with PTSD and given a GAF of 45.

In March 2004, the Veteran reported nightmares, and sleeping only 3 to 4 hours per night.  He was hypervigilant, severely depressed, socially withdrawn and reported panic attacks about three or four times per week.  He reported passive thoughts of suicide, but he did not have a plan. He stated his appetite, focus and concentration were all poor.  He reported irritability and hypervigilance.  He was assessed with PTSD and assigned a GAF of 42.  He was started on psychiatric medications.  

In April 2004, the Veteran submitted a lay statement from a friend.  The "buddy statement" included that the Veteran began to have "flashbacks about the Vietnam war" while at work in the mines and on one occasion, after a loud noise occurred, the Veteran began shouting "incoming" and started to run.  After this incident, the Veteran had to take time off from this job.  The foreman attempted to place him in other areas, but eventually, he was "forced to give up his job" at the mine.

In October 2004, the Veteran had nightmares and was sleeping four hours a night.  He reported poor energy and poor appetite.  He stated that the news "bothers" him and he easily startles.  He reported flashbacks two to three times a week.  He was still depressed and did not want to be around people.  He also reported constant pain in his back and other parts of his body.  He lived with his wife and grandson.  He was cooperative with the interview, but he did not volunteer information.  His affect was constricted and his mood was "depressed" per the Veteran.  He was assessed with PTSD.  He was started on Effexor.

In March 2005, the Veteran was living with his wife and grandson, who he was raising.  He reported occasional nightmares about war, and sleeping only 4 hours at night.  He denied hallucinations and suicidal ideation.  He reported he hears voices in his dreams.  He avoids being around people and crowds, and complained of irritability, hyper startle response and hyperarousal.  He had good interaction during the interview but poor eye contact.  He had normal speech and coherent thought process.  He reported his mood was "depressed" and his affect was blunted.  He had fair insight and judgement.  He was assigned a GAF of 55.  A November 2004 record was nearly identical.  

In September 2005, the Veteran reported that he had to stop taking Effexor because he had nausea and vomiting and lost 15 lbs.  He felt anxious.  He also reported he continued to feel depressed and had passing thought of self-harm, but no intent or plan because of his daughter and grandchildren.  He reported poor sleep with erratic and frequent awakenings.  Objectively, he had a dysthymic mood, restricted affect, and minimal eye contact.  He had normal speech, grooming/clothing, and adequate insight and judgment.  He denied suicidal and homicidal ideation.  He was assigned a GAF of 45.  By December 2005, the Veteran reported he was tolerating his depression medications better after medication adjustment.  

By January 2006, the Veteran reported sleeping "ok" but that he still has nightmares off and on.  He reported he was going through a divorce after 33 years of marriage and his older sister was dying of Leukemia.  He denied any suicidal or homicidal ideation.  He was offered group counseling but he declined as he does not feel good with others and likes to be left alone.  He also stated he does not like to talk about war.  Objectively, he was oriented, cooperative, and had good eye contact.  His affect was constricted, and he was dysphoric and anxious.  His thought process was goal-directed, and he had no cognitive deficit.  His medication was changed to Remeron, and he was assigned a GAF of 45.

In April 2006, the Veteran reported doing "ok" but that some nights he was not able to sleep due to flashback and nightmares.  He still avoided crowds for the same reason.  He does not like to talk about his problems as it makes him feel more upset.  He does not like to socialize with others.  He likes to garden and read.  He was assigned a GAF of 50.

In November 2006, the Veteran continued to report nightmares three to four times a week.  He denied flashback during the day but had intrusive recollections and felt depressed and anxious.  He rated his depression as a 4 or 5 out of 10.  He denied crying spells.  A current stressor was a pending divorce after 34 years.  He felt that the Remeron had been helpful.  He stated he was sleeping six hours per night, but it was interrupted sleep.  He spent his time reading.  He reported drinking a "couple cans of beers" several times a week, including up to six beers on the weekends while watching sports.  He did not think that his alcohol use was a problem, but he was encouraged to drink less.  Objectively, he had good eye contact, normal speech, an "ok" mood and anxious affect.  He denied suicidal and homicidal ideation.  His insight and judgement were fair and his memory was intact.

In a March 2007 treatment record, the Veteran reported he had lost a 33 1/2 year marriage "due to a drug addict," and he was not going to "abuse meds of any kind."  This statement, provided in the context of receiving pain medication, did not include any elaboration, but his statement did not sound as though the Veteran was referring to himself as a drug addict. 

In May 2007, the Veteran reported he had decreased his alcohol intake to "a beer, maybe two to three times per week."  He reported he had been separated from his wife for two years.  He had a "couple of friends" and his 16-year-old grandson lived with him.  He stated he tried to stay by himself most of the time, and that he "doesn't like crowds or being around people."  He had a garden, he liked to read and he liked to watch his grandson play ballgames.  He would occasionally fish with a friend.  He participated in Honor Guard for some funerals in the local American Legion chapter.  He reported nightmares three to four times a week, and denied flashbacks during the day.  He reported intrusive recollections.  He reported feeling depressed and anxious, rating his depression as a 4 or 5 out of 10.  He also reported impaired sleep, and only somewhat helpful medication.  He denied suicidal and homicidal ideation and stated he was "just very depressed."  On mental status evaluation he was cooperative with good eye contact.  He had normal speech and coherent thought processes.  His insight and judgment were fair.  He had a dysphoric mood and anxious affect.  He was assigned a GAF of 55.

In January 2008, the Veteran reported his medication was "doing pretty good" and that he "has not been having a great deal of problems."  He described his mood as "functional."  He still avoided some crowds and public spaces with what sounded like hypervigilance.  He reported getting adequate sleep and rest and functioning in general.  His appearance was appropriate, he made eye contact, and was calm and cooperative.  His mood was congruent but blunted.  He had normal speech and logical thought processes.  He denied suicidal and homicidal ideation.  He had good insight and judgement, and he was alert and oriented.  

In July 2008, the Veteran reported that he was "doing well and the medicine is working well for him."  He reported occasional nightmares of a military theme.  He denied suicidal and homicidal intent or plan.  He denied depression.  He complained of pain in his back and legs.  His grooming and hygiene were good.  He was cooperative and exhibited good eye contact.  His speech was normal, but his affect was mildly blunted.  He stated that he was "fairly well."  His thought process was logical, and his memory, attention and concentration were intact.  His insight and judgment were good.  He was assigned a GAF of 55.  Additionally, a separate July 2008 depression screen was negative after the Veteran indicated he had no problems regarding loss of interested or pleasure and doing things and that he did not feel down, depressed or hopeless.

In November 2008, the Veteran was afforded a second VA examination.  The examiner noted that the Veteran was currently separated from his wife, and receiving outpatient treatment for his PTSD.  He was dressed appropriately and had good hygiene.  His speech was appropriate and he had appropriate eye contact.  He was accompanied to the evaluation by a neighbor.  He was socially appropriate and understood instructions.  He described avoiding news programs about the current war in Iraq, and avoided thoughts, feelings or conversations associated with his trauma (e.g. war movies).  He also reported he had some depression, a hyper startle response, hypervigilance, marital discord, recurrent and intrusive memories, sleep impairment with nightmares, and social withdrawal.  He was treated with medication and twice yearly meetings with a psychiatrist.  He described drinking about six beers on the weekends.  He also stated he retired from a coal company after working 24 years and had not worked since 2003 due to bleeding out of his nose.  The examiner described the Veteran's social adjustment as "fair."  On mental status evaluation, the Veteran was alert and oriented.  His speech was clear and normal, and he was receptive to communication.  His thought processes were normal, and he denied auditory or visual hallucinations.  He denied suicidal and homicidal ideation.   His memory was within normal limits and his judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  His cognitive functions were intact and he had an average intelligence.  His affect was appropriate.  The examiner found that the Veteran had some mild impairment in social/interpersonal relationships, but that he would have no impairment in occupation and career.  Testing included a score on the Mississippi scale that was indicative of combat-related PTSD, and he endorsed feelings of distress, nightmares, trouble concentrating, social anxiety and sleep disturbance.  The evaluator concluded that overall the Veteran had mild impairment from an occupational viewpoint and moderate impairment from a social viewpoint.  He was assigned a GAF score of 60, indicated moderate symptoms.

In January 2009, the Veteran reported a good relationship with his daughter.  He "continued to deal with pain in his back and legs."  He stated he was excited for summer as "this cold hurts," referring to increased physical pain in the winter.  The Veteran's grooming and hygiene were good, he was cooperative and had good eye contact.  His speech was normal.  He reported that he was "alright" but was noted to have a mildly-blunted affect.  His thought process was logical.  He denied suicidal ideation, delusions and hallucinations.  His memory, attention and concentration were intact.  His insight and judgment were good.  He was assigned a GAF of 55.

In June 2009, the Veteran reported he was on a medication regimen that was working well but that he continued to deal with pain in his back and legs.  He was separated from his wife for the past 6 years, but reported a good relationship with his daughter.  He denied symptoms of bipolar disorder, suicidal ideation and psychoses.  He reported he was "enjoying working in his garden and the summer weather."  He reported drinking a beer or two on the weekends and stated he did not want to quit drinking.  He had good grooming and hygiene.  He was cooperative and had good eye contact.  His speech was normal.  He stated he was "alright" but his affect was noted to be mildly blunted.  His thought process was logical, and his memory, attention and concentration were grossly intact.  His insight and judgment were good.  He was assigned a GAF of 55.  

In December 2009, the Veteran reported poor sleep, receiving only five hours nightly.  He did report he had chronic pain issues.  He also reported that bad dreams will wake him.  He lives alone, but "gets out of the house as needed."  He has a daughter that he said was supportive, and a grandson he was looking forward to seeing when he is home from Marines during the holidays.  He reported he tends to get a more depressed mood over the winter months.  He was pleasant and interactive, dressed appropriately, had fair eye contact, and regular speech.  His mood was slightly dysphoric, affect bunted, but his thoughts were logical and memory was intact.  He denied suicidal and homicidal thoughts.  He denied hallucinations.  He was given a GAF of 50.

In March 2010, the Veteran reported averaging 5 hours of sleep, with waking up due to military-related "bad dreams".  He denied daytime flashbacks.  He denied depression and identified "normal life stresses, like my daughter's surgery a few months ago."  He denied anxiety except when he was in crowds of people.  He believed his medication had improved his mood.  He endorsed drinking one to six beers while watching sports, with more beer for all-day events-indicating he spaced out his drinking.  He denied drinking on a daily basis.  He stated he was "worn out" regarding his mood, because the storms the night before interrupted his sleep.  He had an appropriate affect, he denied thoughts of self-harm or harm to others.  He denied hallucinations and did not have delusional thinking.  His thoughts were goal-directed and logical.  He was given a GAF of 60.  

In November 2010, the Veteran expressed frustration with the VA because he was only receiving a 50 percent rating for PTSD and he incorrectly believed that this was because he had an MOS as a cook in Vietnam.  The mental health provider noted the Veteran was "more upset that he was not recognized by the VA for his role as a front line fighting soldier during the night hours in Vietnam."  He was also frustrated at seeing a different mental health provider each visit.  He was polite and respectful as he expressed his dissatisfaction.  He also continued to experience nightmares and described difficulties with crowds.  He did not feel that medication can change or improve his disposition.  He noted that he was active in the Color Guard and took pride in showing respect for fallen soldiers.  He denied suicidal ideation and hallucinations.  He was pleasant and cooperative.  His mood was "fair, slightly guarded."  He had a full affect and normal speech.  His memory and concentration were intact.  His insight and judgment were fair.  He was assigned a GAF of 60.  The evaluator noted that improved continuity of care would help the Veteran.

In April 2011, the Veteran reported he still had occasional nightmares, but he denied flashbacks or intrusive thoughts regarding his service.  He frequently worried about his grandson who was a Marine, and was then currently in Afghanistan.  He was irritated that the war was not covered well in the news.  He denied suicidal ideation and hallucinations.  His memory and concentration were intact.  He denied anhedonia, hopelessness and helplessness.  He was looking forward to warmer weather and getting out more to do yard work.  He had adequate grooming, was cooperative and exhibited good eye contact.  His speech was normal and he described his mood as "good."  His affect was appropriate, his thoughts were logical, and his memory and concentration were intact.  He was assigned a GAF score of 60.  Another record, for internal medicine, included that the Veteran had poor sleep due to his constant worry for his grandson. 

In October 2011, the Veteran reported that he was "been doing fine since my grandson got home from Afghanistan."  He was scheduled to be deployed again in July 2012.  But the Veteran stated that "right now, I'm doing great."  His sleep was overall good, although he continued to have occasional nightmares about Vietnam.  He denied overt symptoms of depression, mania or anxiety.  He continued to drink an occasional beer while watching a ballgame.  On mental status evaluation, he was appropriately dressed and cooperative.  He maintained appropriate eye contact, and had a broad affect.  His speech was normal, and thought process was logical.  He denied hallucinations and suicidal ideation.  His remote, recent and immediate recall were intact.  No change in cognitive function was noted.  He was assigned a GAF of 60.  The mental health provider noted that since the Veteran had been stable on his medication regimen, he would be discharged from the mental health center and referred to his primary care provider with a recommendation that his regimen be continued.  The Veteran agreed.

The Veteran testified at a hearing before a Board VLJ in January 2012.  He stated he saw a VA mental health provider a couple times a year, and received medication for his PTSD.  He stated he was last employed in 2003 in underground mining, which had been his employment for 29 years.  He stated he graduated high school and went to vocational school in the 1970s through VA, which is how he got the job in the mines.  He described working in the mine one day when a sand band broke and cracked overhead, causing a loud noise that sounded like thunder.  "For some reason that I don't know, just one day maybe my mind was on it...it sounded just like incoming rocket or mortar rounds and I just I yelled 'incoming.'  And I just got down on the bottom and [the man who was with him] finally shook me and, you know, calmed me down, but that happened in the mines while I was on the job."  He reported nightmares that were "not all the time," indicating they were frequent.  He also testified that he only sleeps two hours at a time, waking up three times at night.  He described being able to go to town to pay bills, or go through the drive-through at the McDonalds, but he prefers to avoid crowds of people.  He testified that he avoids fireworks or talking about war and Vietnam.  He stopped hunting; but he did describe a hobby of making canes in the summer with his grandson.  He reported he had few friends, but that they would sometimes stop by.  In response to a question about whether he had a "temper," the Veteran stated that there were "a lot of things in the world today" that bothered him, and that he could be irritable, but that if he was having a bad day he avoided people so that he did "not bother anybody with my problems."  He stated he had difficulty concentrating.  Notably, the Veteran had to ask that his attorney repeat her questions on several occasion because he could not hear her.   The VLJ asked the Veteran about suicide, and he responded, "I think I'm probably like every other human being in the United States.  At one time or another...I think everybody ,if they live an adult life, thinks about it."  But he stated that he would never be able to "bring myself to commit suicide because" he's read the Bible and he would not have the "nerve to kill" himself.  The VLJ noted that the Veteran became emotional at one point during the hearing, and the Veteran stated that he could sometimes have crying spells.  When asked about panic attacks, the Veteran stated he had them occasionally, and that "it doesn't seem that anything brings them on or anything, it's just all of a sudden I'm all keyed up and nervous."  He stated this could happen a couple times a week. 

In January 2012, a private psychologist provided a report based on speaking with the Veteran in December 2011 and a review of his record.  The psychologist noted that the record showed the Veteran had been regarded as only moderately impaired, but that "as times has gone on, his cynicism related to the war in Iraq and Afghanistan and the way the veterans of these conflicts have been treated has become more prominent" in his VA interviews and he may have presented as "less focused on his own PTSD-related symptoms and therefore been seen as less impaired."  However, based on interview of the Veteran, the private psychologist believed that he had "very significant impairments in functioning since August 2003 with deficiencies in his ability to work, his thinking and mood due to such symptoms as frequent anxiety and depression affecting his ability to function appropriately and effectively, and inability to establish and maintain effective relationships.  Finally, because of all these things, I do not believe he has been able to secure and follow a substantially gainful employment, again, since August of 2003."  The private psychologist noted that the December 2003 VA examiner noted the Veteran had only mild to moderate symptoms, while records from early 2004 indicated more serious records.  The psychologist then cited parts of records from 2004 and 2006 where the Veteran complained of sleep impairment, nightmares, flashbacks, social isolation, and avoidance as evidence that his symptoms "remained very significant."  By 2007, the Veteran was providing details on some activities he enjoyed and noted he no longer had flashbacks, but continued to have nightmares and intrusive thoughts, depression and anxiety.  The private psychologist then noted that "more recently, the Veteran's frustration with the VA appeared (at least to one provider) to be more significant than his PTSD-related symptoms."  The psychologist guessed that "perhaps for this reason, his limitations were judged to be even less severe than they were in the preceding note."  The Veteran's complaints remained difficulty with sleeping and nightmares and avoidance of crowds.  

During a telephone interview with the Veteran, the psychologist asked if the Veteran had intrusive distressing recollections of his service, which he endorsed, and stated that television could trigger these thoughts.  When asked if he had dreams of his stressors, the Veteran reported that during mining the sand bands would be as loud as thunder over your head, and that on at least one occasion he thought it was incoming rounds until someone grabbed him and he "realized where he was."  He also stated that he never sleeps through the night, stating "two hours, an hour and a half."  It is unclear if he is indicating that he sleeps in periods of two hours or two hours total for the night.  He stated that now that he does not work, and he has more time on his hands to think about his service, "it's been worse."  He reported avoiding crowds, fireworks and that he continued to be leery of the Vietnamese.  If he is reminded of his service, he reported that it can "key him up" and he will attempt to go elsewhere.   He reported that he used to go hunting, but that he "doesn't anymore because [he] doesn't want to kill anything."  He would rather see the animals alive and in their natural habitat.  He had a foreshortened sense of lifespan, but no intent for suicide, although he had thought about it abstractly.  He reported difficulty concentrating by saying he would read a page of the bible and not remember anything he's read.  He provided "very cynical viewpoints" on politicians and their conflicts of interest in starting wars, as well as an annoyance at actors making money off of wars they did not participate in.  The psychologist diagnosed PTSD , but did not provide a GAF score.  He concluded that "the Veteran has been afflicted in these ways since August 2003 and since then, I do not believe he would be capable of securing and following substantially gainful employment."  The psychologist then again listed the Veteran's symptoms of PTSD dating back to 2003.  

In September 2013, the Veteran underwent a private vocational assessment-the assessment provider reviewed the Veteran's records, and specifically cited records from 2003 to 2011.  He noted that the Veteran completed the 12th grad and worked as a cook while in the Army.  He stated that the food he provided in the Army was not a similar style of cooking or food that you would encounter at civilian dining.  He stated that after discharge from service he was unable to be around groups of people, and only able to go to public places for short periods of time.  He reported he isolated himself and that was why he worked in the mines for over 29 years.  He stated that his mining job was "down in the mine; he worked alone, and for many years it gave him a sense of safety."  He stated that in 2001 he started to have increased anxiety, and that the cracking of the rock started to sound like thunder to him.  He started experiencing increased flashbacks, believing the sound was explosions or gunfire.  "Many times he would run out of the mine screaming to take cover; it was causing increased nightmares and became so bad that he eventually quit in 2003."  He stated he did not consider other work, and that he only knew mining.  He stated he could not work with other people or in places where there would be other people.  When asked if he thought he could work in an office-type environment, he stated that he only knew physical, manual work, and denied knowing how to use a computer.  "Taking into consideration his self-reported symptoms related to his service-connected PTSD of irritability, flashbacks, fears while driving and difficulties working with others, it is my opinion that [the Veteran's] vocation base has eroded to the point that he would no longer be able to obtain and sustain gainful employment."  The vocational assessment cited to Dr. R.'s March 2003 opinion and Dr. S's December 2003 evaluation report, as well as lay statement by C.R. and mental health notes from 2009 to 2011.  The assessment concluded that "it is at least as likely as not that his combined service-connected impairments of PTSD, along with his hearing loss, have prevented him from securing and following a substantially gainful occupation since he stopped working in July 2003."

Lastly, the Veteran was afforded another VA examination in June 2014.  This examination included a DSM-V diagnosis of PTSD.  The examiner felt that the Veteran's other diagnosis of depression was better explained by his PTSD diagnosis.  The examiner felt that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that all of the Veteran's reported stressors were adequate for a diagnosis of PTSD under the DSM-V, and that he met the criteria for a PTSD diagnosis.  

The Veteran reported symptoms of PTSD as: depressed mood, anxiety, suspiciousness, panic attacks that occur weakly or less often, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  The examiner noted that the Veteran appeared anxious during the majority of the interview, and was tearful when describing the loss of a friend, a marine.  He had difficulty hearing the examiner throughout the examination.  The examiner noted that GAF scores were not assigned under the DSM-V; however, under the DSM-IV guidelines his GAF would have been a 60.  The examiner noted that when considering his tinnitus, hearing loss and PTSD combined, that the Veteran would be unable to sustain gainful employment.  The examiner noted that in October 2011 the Veteran was discharged from the mental health clinic due to stability in his mental health and his report of "doing great."  The Veteran agreed with his discharge, and his chart records showed no additional complaint of PTSD through to the 2014 examination.  In April 2014, the Veteran had negative depression and PTSD screenings (based on just a few questions to determine whether additional services should be offered).  The examiner noted that these negative screenings demonstrated that by receiving only 45mg of antidepressant a day, the Veteran was containing his symptoms.  

The examiner noted that the Veteran "checked" that he had panic attacks, but that he was unable to "describe even in the most loose manner the criteria symptoms of a panic attack and had made no complaints of this in his last two years of treatment nor since."  The examiner also took issue with the 2012 psychologist using just GAF scores and short statements to prepare a psychological report, which he felt was not appropriate.  "It is prepared in a manner that is tabloid-like in its construction, with a banter between his interpretation of a statement while failing to follow the Veteran's improvement in chronological fashion, while void of the use of any personality testing, an area that only psychologists hold privy."  The examiner further felt that this type of report should not be used as evidence, as the psychologist had "never met with the Veteran and the unconventional reporting style makes tracing the Veteran's progress impossible, and the structure did not allow for comparison to other protocol styles."  He also noted that the shorted statements taken from the records, were only provided context via the psychologist's interpretation.  The examiner noted that the psychologist's phone call with the Veteran took place just two months after he was discharged from the mental health clinic.  The examiner noted the Veteran's nightmares and flashbacks were at their height when his grandson was in Afghanistan, but that the resolved when he returned.  The examiner concluded by noting that the Veteran was found "unable to sustain gainful employment on the basis of all of his service-connected disabilities, taking into account his report from audiology" in 2014.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with intrusive thoughts, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Here, the Board finds the Veteran's description of his PTSD symptoms to be credible.  The Veteran provided generally consistent complaints of nightmares, social isolation, avoidance of trauma stimuli, hypervigilance and severe sleep impairment.  Most recently, during his 2014 VA examination, the Veteran was asked to describe his panic attacks, and, according to the evaluator, the Veteran's description did not sound like a panic attack.  The Board understands that this is perhaps more of a question of competency in determining whether feelings of anxiety are sufficient to be determined to be panic attacks, as opposed to a question of the Veteran endorsing a symptom he does not experience.  As such, the Board will assume the Veteran has been credible in reporting his symptoms.

After a thorough review of the Veteran's virtual record, the Board finds that the medical and lay evidence of record shows that the Veteran's PTSD symptoms were of a moderate to moderately-severe severity during the period on appeal.  Notably, the Veteran's symptoms began to improve in 2006, and improved to the extent that he was found to be stable and discharged from VA mental health services in 2014.  Overall, the Board finds that his symptoms do not warrant an increased rating, and that his symptoms are appropriately rated as 50 percent disabling.

At the height of the Veteran's symptoms, from November 2003 to September 2005, the Veteran complained of symptoms such as: severe sleep impairment, nightmares, flashbacks (up to three times a week) with hallucinations (things out of the corner of his eyes, "hearing voices in his sleep"), intrusive thoughts, social isolation, hypervigilance, easy startle response, depression, anxiousness, guilt, thoughts of worthlessness, abstract suicidal thoughts without intent, avoidance of crowds, irritability, and agitation.  In 2004, he also reported panic attacks three to four times per week.  During this period, the treatment providers assigned GAF scores from 42 to 60, which indicate serious to moderate psychiatric symptoms.  The Board finds that the 50 percent rating provided during this period is appropriate and that a higher rating is not warranted.  During this period the Veteran's symptoms fell between the criteria for a 50 percent and 70 percent rating, but his symptoms more nearly approximated the criteria for a 50 percent rating.  He did not have symptoms of a severity such to meet the 70 percent rating, such as symptoms similar to illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (the Veteran has functioned independently, including raising his grandson for a period without his wife), impaired impulse control (the Veteran has remarked that he has irritability, but he also described leaving situations where he felt uncomfortable, showing impulse control), spatial disorientation, neglect of personal appearance (he was always noted to be adequately groomed and to have adequate hygiene), and an inability to establish and maintain effective relationships (the Veteran has reported a good relationship with his daughter, and has provided a home for his grandson throughout the appeal process.  He also has daily coffee with a neighbor, and reported a "few friends.")  

In 2006, the Veteran began to receive treatment via medication through the VA.  He also separated from his wife.  From 2006 to 2011, there was improvement in the Veteran's PTSD symptoms.  He continued to have nightmares, severe sleep disturbance, avoidance of trauma stimuli, and social isolation, but his symptoms of depression and anxiety lessened, and his passive suicidal thoughts without intent, flashbacks, and panic attacks were no longer listed to care providers.  By 2011, the Veteran reported feeling "great" and he denied depression.  During his 2012 hearing, the Veteran stated that he could still have "panic attacks" where he felt "keyed up" a couple times a week.  Although the 2012 psychologist felt that the Veteran's symptoms remained severe from 2003 to 2012, the Veteran's self-report of his symptom severity and what symptoms he expressed, improved.  Additionally, the 2012 evaluation did not include any symptoms that were not previously reported.  For the same reasons stated in the preceding paragraph, the Veteran's PTSD symptoms did not meet the criteria for an increased rating from 2006 to the present, as the evidence actually showed an improvement over his prior reported symptoms.  

While during the course of the appeal of his PTSD rating the Veteran has indicated passive thoughts of suicide, without intent, and difficulty in adapting to stressful situations (by having flashbacks during his work in the mines, or understandable anxiety over his grandson's service in Afghanistan), overall the Veteran's disability picture for the entire period on appeal more nearly approximates the criteria for the 50 percent rating.  See 38 C.F.R. § 4.7  The Board notes that the 2014 examiner felt that the Veteran's symptoms resulted in occupational and social impairment with occasional decreased in work efficiency (the criteria for a 30 percent rating).  However, although there was an improvement in symptoms from 2003 to the present, the Board finds that staged ratings are not warranted, and the 50 percent rating criteria was most nearly approximated throughout the period on appeal.  Therefore, the Board finds that entitlement to a rating in excess of 50 percent is not warranted.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  The PTSD disability symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The Board has noted when the Veteran's symptoms span different ratings under the criteria, and which criteria his symptoms, in total, more nearly approximate.  Here, the majority of his symptoms were of a moderate severity during this period, and his GAF scores spanned from serious to mild, so the 50 percent rating was continued.  The criteria under the General Rating Formula for Mental Disorders is inclusive, in that it allows for a variety of symptoms to be applied to the ratings as long as they are of a similar severity and produce a level of occupational and social impairment.  The Board discussed why the Veteran's symptoms fell between the 30 (most recently) and 70 percent ratings, and addressed why the Veteran's reported symptoms did not reach the next higher level of symptoms associated with an increased rating.  As such, the diagnostic criteria reasonably described and contemplated the severity and symptomatology of the Veteran's PTSD.  The Veteran has not been hospitalized in relation to his PTSD symptoms from 2003 to the present, and it was noted in the decision that he was discharged from bi-yearly mental health counseling in 2014 due to stabilization of his symptoms.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a) ; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Initially, the Board notes that this claim was certified to the Board as an appeal for an earlier effective date for TDIU.  As noted in the introduction, and as brought up by the Veteran's attorney, the Veteran's claim for TDIU has run in parallel with his claim for an increased rating for PTSD because he brought up his inability to work during his 2003 claim.  The Veteran was denied entitlement to TDIU in February 2004 and April 2010.  In January 2005, the Veteran provided a notice of disagreement with the February 2004 rating decision, which stated that he was "100 percent total and permanently disabled."  This could have been taken for an NOD to both his PTSD rating and his TDIU denial; however, the RO only provided a Statement of the Case for his PTSD claim, and that issue was bounced back and forth between the RO, Board and Court for several years.  Additionally, the Veteran's increased rating for PTSD has been on appeal since his 2003 claim, and the 2010 rating decision based the TDIU denial on the incorrect finding that he did not meet the schedular criteria for TDIU.  From August 13, 2003 (an April 2007 rating decision) the Veteran has had a combined 60 percent rating from two disabilities that were incurred in action, and thus are considered "one 60 percent disability."  See 38 C.F.R. § 4.16(a)(4).  As such, the Board will address the Veteran's claim for TDIU as though it has been on appeal since 2003, along with his PTSD claim. 

As noted above, the Veteran worked as a coal-miner after service.  The SSA records contain private treatment records from 2002 that noted that the Veteran attempted to go back to work in the mines, but that he continued to have nosebleeds that required cauterization and impaction.  He also complained of back pain, left leg numbness, left hand and right middle finger numbness with dropping things.  In July 2003, he complained that he went back to work but "couldn't do it, had a nose bleed coming out of the mine."  In January 2004, Veteran reported to SSA that he was off from work for one year due to nose bleeds, high blood pressure and depression.

An August 2008 TDIU claim form noted that he last worked full time on August 21, 2003 as a coal miner.  He reported a high school education.  He stated "I was forced to retire because of high blood pressure.  I would bleed severely by nose.  It was either packed or burnt several times.  I tried to return to work 3 times but was unable."

An August 2009 response from his prior employer  noted that Veteran worked in underground coal mining from November 1995 to August 31, 2003.  It was noted he lost time from August 2002 to June 2003 due to disability.  He was noted to have taken "early retirement."  He last worked July 16, 2003.  He was given a lump payment of a little more than 75k, paid September 30, 2003.

In December 2009, the VA contacted the Veteran to ask about the nature of his retirement.  He stated that "he was having nose bleeds, hemorrhaging and major sleep issues.  He stated that he just couldn't rest and couldn't work."

A Social Security Earnings History from 1998 to the present was provided by the Veteran's attorney.  The attorney noted that from 2004 to 2005 and from 2007 to the present the Veteran did not earn any income and in 2006 he did not earn above the poverty level.   Earnings showed he earned over $17,000 in 2003 and $4, 652.00 in 2006.  The years requested were from 1998 to 2013, so there is no evidence of earnings after 2006.

A June 2014 audio examination included that the Veteran's tinnitus impacted his daily life by making it difficult to distinguish sounds he needed to hear at work.  His hearing loss impacted his daily life by making it difficult to hear sounds when working in the coal mines.

As noted above, the 2012 private psychologist and 2013 vocational specialist both found that the Veteran's disabilities (PTSD and tinnitus) rendered him unemployable from 2003 onward.  The 2014 VA examiner additionally found that the Veteran's PTSD, tinnitus and hearing loss rendered him unemployable.  The Veteran currently is in receipt of TDIU from January 30, 2012.  As the Veteran's PTSD level has remained 50 percent disabling during the period on appeal, he met the schedular criteria for TDIU from August 13, 2003, he has been noted to have had at least one flashback brought on from load sounds in the mine, and the entirety of his adult employment has been in underground coal-mining, the Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to schedular TDIU is warranted from his claim date of August 13, 2003.  The August 13, 2003 date is provided based on when he filed his claim for an increased rating.  Although different dates were provided as the last date of the Veteran's employment, the Board will assume that the date provided by his employer (July 16, 2003) was the most accurate. 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Here, the Veteran's TDIU is not predicated on a single disability, but on the combined effects of his PTSD and tinnitus (as well as his hearing loss since 2008).  Thus, entitlement to SMC  under 38 U.S.C.A. § 1114(s) is not currently at issue.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU from August 13, 2003 is granted.  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


